Citation Nr: 0524284	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-03 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture to the transverse process of the L-1 vertebrae with 
residual spondylosis and degenerative disc disease of the 
lumbar spine from L2-3 to L5-S1, currently rated as 40 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1972.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2005, in response to the most recent supplemental 
statement of the case, the veteran wrote that the RO had not 
received the appropriate records from the BKP Chiropractic 
and Rehabilitation Clinic, as he had received treatment for 
his lumbar spine disability there from M. H. Norris, D.C., O. 
Mahgerefteh, D.C., and M. Aboo, R.P.T.  He also noted that M. 
Aboo currently worked for the Total Wellness & Rehabiliation 
Clinic in Encino, California.  The record contains a January 
2005 medical statement from B. K. Padveen, D.C., of the BKP 
Chiropractic and Rehabilitation Clinic, but this medical 
statement does not reference the veteran's service-connected 
lumbar spine disability, or any of the treatment reports 
referenced by the veteran.  Thus, additional development is 
needed.  38 C.F.R. § 3.159 (2004).

The veteran's last VA examination for compensation purposes 
was conducted in December 2004.  Given the veteran's 
assertions that he continues to receive treatment for low 
back pain, a contemporaneous VA examination is needed to 
insure that the evaluation of the service-connected 
disabilities will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

This case is REMANDED for the following actions:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his service-connected 
lumbar spine disability since December 
2004.  

2.  Obtain all outstanding medical 
reports identified by the veteran to 
include medical reports treatment of his 
lower back disability by M. H. Norris, 
D.C., Omid Mahgerefteh, D.C., and Mark 
Aboo, R.P.T. of the BKP Chiropractic and 
Rehabilitation Clinic.  If no additional 
medical reports are available from that 
facility, a negative reply is needed.  

3.  Schedule the veteran for examination 
to determine the severity of residual 
disability due to a fracture to the 
transverse process of the L-1 vertebrae 
with residual spondylosis and 
degenerative disc disease of the lumbar 
spine from L2-3 to L5-S1.  The 
examiner(s) should review the claims file 
and note that this review has been 
accomplished.  

4.  After the development requested above 
has been completed to the extent 
possible, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


